DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganahl (US 10863851 B1). 	1) Regarding claim 1,  Ganahl discloses a portable thermal insulated apparatus (Fig. 1), comprising: 	a container (Col. 5, line 1; Figs. 1 and 2C: main body portion 20) having an open first end (Col. 6, line 4; partially open portion 22A) and an open second end (Col. 5, line 3; Figs. 2C-D: bottom end portion 20B) forming an interior (Col. 6, lines 22-23; Figs. 2C-D: bottom end portion 20B); 	a reservoir unit (Fig. 1: heating assembly 30) configured to removably secure to the open second end of the container thereby forming a sealed bottom (Col. 6, lines 41-55); 	the reservoir unit configured to receive a thermal unit (Fig. 3A: heating element 35); 	the thermal unit configured to maintain the interior of the container at a desired temperature (Col. 6, line 56 through Col. 7, line 34), wherein the thermal unit is dimensioned to be removably secured to the reservoir unit (Fig. 4A illustrates the heating element 35 being configured to be removed from the heating assembly 30. Figs. 3A and 3F illustrates the dimensions of the heating element 35 being configured to enable attachment and reattachment to and from the heating assembly); 	wherein the thermal unit includes an upper end forming a shelf within the container adapted to directly receive a stored item thereon when the reservoir unit is secured to the second end of the container (Col. 6, lines 41-55, discloses that the heating element 35 enable the contents of the container to be in direct contact with it (corresponding to forming a shelf); see Fig. 4D). 	2) Regarding claim 2, Ganahl discloses a lid configured to removably cover the open first end of the container (Fig. 1: cap 100) via a lid fastener (Col. 15, lines 1-3; Fig. 10: inner connection portion 160). 	3) Regarding claim 3, Ganahl discloses wherein the lid comprises a lid aperture (Fig. 9B: inlet hole 110A) adapted to allow fluid to pass therethrough (Col. 13, lines 14-18).  	4) Regarding claim 5, Ganahl discloses wherein the container comprises an inner tube (Fig. 2C: inner wall 21A) and an outer tube (Fig. 2C: outer wall 21B) coaxially aligned  (Fig. 2C) and secured to one another having a vacuum space therebetween (Col. 5, lines 45-60), wherein the vacuum space extends between the open first end and the open second end of the container (Fig. 2C). 	5) Regarding claim 6, Ganahl discloses wherein the inner tube comprises a fastener for removably securing the reservoir unit thereto (Fig. 2C illustrates the inner component providing attachment for the heating assembly, see Fig. 4D illustrating the heating assembly attached to the main body portion 20, see below: 	
    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale
). 	6) Regarding claim 7, Ganahl discloses wherein an upper end and lower end of the inner tube protrude radially outward and rest along an interior of the outer tube when secured to one another (Fig. 2C, see below 	
    PNG
    media_image2.png
    720
    1152
    media_image2.png
    Greyscale
). 	7) Regarding claim 8, Ganahl discloses wherein the reservoir unit comprises a centrally disposed recess formed by a sidewall (Fig. 3A, 3D and 4A, see below: 	
    PNG
    media_image3.png
    720
    1152
    media_image3.png
    Greyscale
) extending annularly about a base (see above image), the recess is configured to receive the thermal unit therein (Figs. 3A and 4). 	8) Regarding claim 9, Ganahl discloses wherein the sidewall includes a reservoir fastener disposed on an exterior side thereof (see below: 	
    PNG
    media_image4.png
    720
    1152
    media_image4.png
    Greyscale
), wherein the reservoir fastener is configured to threadedly secure to the container (see above image: Col. 8 , lines 3-11) and form a seal therewith (Col. 8 , lines 3-6). 	9) Regarding claim 10, Ganahl discloses wherein the reservoir unit comprises a shoulder extending annularly around the sidewall and on a same plane as the base (see image below: 	
    PNG
    media_image5.png
    720
    1152
    media_image5.png
    Greyscale
), wherein the shoulder and base forms a part of an exterior side of the portable thermal insulated apparatus (Fig. 4D illustrates that once the heating assembly and main portion 20 are coupled the shoulder is on an exterior side). 	10) Regarding claim 11, Ganahl discloses wherein the sidewall is entirely disposed within the container when the reservoir unit is affixed thereto (Fig. 4D). 	11) Regarding claim 13, Ganahl discloses wherein the thermal unit is inaccessible when the reservoir unit is secured to the second end of the container (Fig. 4D). 	 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganahl and Meyers et al. (“Meyers”, US 2014/0069917 A1) and Chelbor (US 3045862 A).
 	1) Regarding claim 4, Ganahl discloses wherein the lid comprises a handle (Col. 13; lines 53-67). 	As per the limitation disposed on an upper side of the lid forming an opening between an upper portion of the handle and the upper side of the lid, wherein the upper portion of the handle includes a cross member that extends between a pair of vertical members, the pair of vertical members extending from the upper side of the lid on a perimeter edge of the lid and on opposing sides thereof. 	Meyers discloses, in ¶0030 with reference to Figs. 4 and 10, the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides as taught by Meyers into the system as taught by Chelbor, with the motivation to enhance the user handling features of the system.  	As per the limitation wherein the cross member angles towards the upper side at a middle portion of the cross member. 	Chelbor discloses, in Fig. 1 (see below image), the concept of thickening the middle portion of a handle (corresponding to creating angles) in a direction toward a top portion of a container. 	
    PNG
    media_image6.png
    720
    1152
    media_image6.png
    Greyscale
 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of slightly thickening the middle portion of a handle in a direction toward a top portion of a container as taught by Chelbor, into the system as taught by Ganahl and Meyers as a known way to create a handle, with the motivation to enhance the handle design features of the system.
Claim(s) 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias et al. (“Dias”, US 2015/0122688 A1) in view of Alexandria et al. (“Alexandria”, US 2019/0323756 A1).
 	1) Regarding claim 14, Dias discloses a portable thermal insulated apparatus (Figs. 2-3, 13-19: retainer 200), comprising: 	a container (¶0131; Col. 5, line 1; Figs. 2-3: retainer body, 202, 202A) having an open first end (Fig. 3A: opening 206) and a second end (¶0131; Fig. 3A: base retainer body 202 C) forming an interior (Fig. 3A), wherein the container is configured to store fluid within the interior (¶0128); 	a lid (¶0131-135; Fig. 2C: lid 300) removably securable to the open first end of the container (Figs. 2, 13-19), wherein the lid comprises an interior wall (Fig. 7 illustrates the lid having an interior wall). 	As per the limitation a thermal unit removably securable to an interior side of the interior wall of the lid. 	Dias discloses, in ¶0029; ¶0035, the use of a heating element, however does not detail the location. 	Alexandria discloses, in ¶0228; ¶0243; claim 25 and 38, the concept of providing a heating element to a location of a lid. Notice that the lid is removable, see Fig. 18, hence the heating element would be removably secure. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a heating element to a location of lid as taught by Alexandria, into the system as taught by Dias, with the motivation to enhance the temperature control features of the system. 	As per the limitation the thermal unit configured to maintain the interior of the container at a desired temperature (Alexandria: ¶0005-7; ¶0078-79). 	wherein the thermal unit remains suspended from the lid when the lid is secured to the container (Alexandria: Fig. 2A). 	2) Regarding claim 17, Dias and Alexandria teach a temperature sensor  disposed within the container (Dias: Fig. 5B: temperature sensor 354) and a wireless transmitter configured to transmit a temperature of the interior of the container to an electronic device (Dias: ¶0026; ¶0047; ¶0145 -151; Alexandria: Fig. 40). 	3) Regarding claim 18, Dias and Alexandria teach an application disposed on the electronic device configured to alert a user if the temperature detected by the temperature sensor falls outside of a desired threshold range (Dias: ¶0026; ¶0047; ¶0145 -151 with reference to Figs. 1A-E). 	4) Regarding claim 19, Dias and Alexandria teach a fluid storage bottle having a bottle cap configured to removably cover an opening of the fluid storage bottle (Dias: Fig. 2A), wherein the fluid storage bottle is configured to hold fluid therein (Dias: Figs. 2-3) and dimensioned to be received within the interior such that the fluid storage bottle is positioned within the interior of the container and vertically aligned with the thermal unit when secured to the lid and the lid is secured to the container (Dias: Figs. 2-3; Alexandria: Figs. 13-18). 	5) Regarding claim 20, Dias and Alexandria teach wherein a bottom surface of the thermal unit is in close tolerance to an upper surface of the bottle cap (Alexandria: Fig. 2A).
Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias in view of Alexandria, and in further view of Meyers and Chelbor. 	1) Regarding claim 16, as per the limitation wherein the lid comprises a handle disposed on an upper side of the lid forming an opening between an upper portion of the handle and the upper side of the lid, wherein the upper portion of the handle includes a cross member that extends between a pair of vertical members, the pair of vertical members extending from the upper side of the lid on a perimeter edge of the lid and on opposing sides thereof. 	Meyers discloses, in ¶0030 with reference to Figs. 4 and 10, the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides as taught by Meyers into the system as taught by Dias and Alexandria, with the motivation to enhance the user handling features of the system. 	 As per the limitation wherein the cross member angles towards the upper side at a middle portion of the cross member. 	Chelbor discloses, in Fig. 1 (see below image), the concept of thickening the middle portion of a handle (corresponding to creating angles) in a direction toward a top portion of a container. 	
    PNG
    media_image6.png
    720
    1152
    media_image6.png
    Greyscale
 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of slightly thickening the middle portion of a handle in a direction toward a top portion of a container as taught by Chelbor, into the system as taught by Dias, Alexandria and Meyers as a known way to create a handle, with the motivation to enhance the handle design features of the system. 	
Allowable Subject Matter
Claim(s) 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 9814331 B2; US 9035222 B2; US 9995529 B1; US 6415624 B1; US 7287656 B2; US 10004665 B2, container with temperature control elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684